USCA11 Case: 19-13967    Date Filed: 10/27/2020   Page: 1 of 2



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-13967
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:18-cr-00204-SDM-SPF-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


JONATHAN BUDOWSKI,

                                                          Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (October 27, 2020)

Before JILL PRYOR, BRANCH, and BRASHER, Circuit Judges.

PER CURIAM:
          USCA11 Case: 19-13967       Date Filed: 10/27/2020    Page: 2 of 2



      Jason Mayberry moved to withdraw from further representation of Jonathan

Budowski in his direct criminal appeal. In support of that motion, Mayberry filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967). Budowski responded,

citing to one alleged non-frivolous ground for appeal. He also requested an extension

to file a fuller response once the Covid-19 lockdown has ended at FCI Jesup and he

once again has access to a law library. We granted Budowski two extensions, but he

did not file another response by the deadline.

      The Anders procedure is not constitutionally compelled, rather it safeguards

“the constitutional right to appellate counsel announced in Douglas.” Smith v.

Robbins, 528 U.S. 259, 273 (2000). To satisfy any constitutional concerns, Anders

requires that the reviewing court 1. “satisfy itself that the attorney has provided the

client with a diligent and thorough search of the record for any arguable claim that

might support the client’s appeal”; and 2. determine, based on an independent review

of the record, that “counsel has correctly concluded that the appeal is frivolous.”

McCoy v. Court of Appeals of Wis., Dist. 1, 486 U.S. 429, 442 (1988). Here,

Mayberry properly filed an Anders brief citing to all relevant portions of the record.

We then engaged in an independent review of the entire record and agree with

counsel’s assessment that any appeal would be frivolous. Accordingly, the Anders

requirements have been satisfied and counsel’s motion to withdraw is GRANTED.

Budowski’s convictions and sentences are AFFIRMED.

                                          2